                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                    Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                               Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

      Plaintiff                                           Adv. Proc. No.: 19−50764−BLS

      vs.

Kurt Sickles, in his capacity as a Sole Proprietor of
the Defined Benefit Pension Plan and Trust; Kurt
Sickles

      Defendant(s)

                                             JUDGMENT BY DEFAULT

       On 6/19/20, default was entered against defendant(s) Kurt Sickles, in his capacity as a Sole Proprietor of the
Defined Benefit Pension Plan and Trust; Kurt Sickles. The plaintiff has requested entry of judgment by default, has
filed an affidavit of the amount due, and has stated that this/these defendant(s) is/are not in the military service.
Furthermore, it appears from the record that this/these defendant(s) is/are not an infant or incompetent person.
Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by Fed.R.Bankr.P. 7055, judgment is entered against
this/these defendant(s) in favor of the plaintiff as follows:

      Judgment is entered against defendant(s) Kurt Sickles, in his capacity as a Sole Proprietor of the Defined
Benefit Pension Plan and Trust; Kurt Sickles in the amount of $55,416.58 plus court filing costs in the amount of
$350.00 .




Date: 3/25/21

                                                                               Una O'Boyle, Clerk of Court




(VAN−433b)
